Per Curiam.
According to the allegations in this bill, Yan Note intended to convey to Mary E. Throckmorton his legal title to the property, subject to the defendants5 encumbrances, and the defendants, by representing to Yan Note that they were acting in the' interest and for the benefit of Mrs. Throckmorton, so as to secure for her the surplus arising from the sale of the property on the foreclosure of their encumbrances, induced Yan Note to convey his title to them.
These circumstances would establish against the defendants, in favor of Mrs. Throckmorton, a constructive trust arising ex maleficio, co-extensive with the representations so made (2 Pom. Eq. Jur. § 1055), without regard to the question whether there was any enforceable arrangement between her and Yan Note.
The order overruling the demurrer to the bill is affirmed.
For affirmance — The Chief-Justice, Dixon, Garrison, Port, Hendrickson, Pitney, Swayze, Bogert, Yredenburgh, Yroom, Green, Gbay — 12.
For reversal — None.